DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14 and 15
Cancel claim 14 and 15.

ALLOWANCE
Claims 1-13 and 16 are allowed.  Claims 14-15 are canceled as being directed to a non-elected invention, the election having been made without traverse.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a method for manufacturing an insulating layer for a semiconductor package comprising the steps of: a first step of forming on a circuit board, a thermosetting resin film containing a heat-curable binder resin, a heat curing catalyst, and 30% to 90% by weight of a metal grafting porous structure based on the total weight of the thermosetting resin film; and a second step of heat curing the thermosetting resin film to prepare the insulating layer on the circuit board, wherein at least one of the first step and the second step, a magnetic field of 0.1 T to 1T is applied to the thermosetting resin film as claimed in claim 1.
The closest prior art of the record (US 2016/0309582 A1; TOMIZAWA et al.) disclose an insulating layer may be a resin sheet comprising a support coated on one side or both sides with the resin composition; wherein the resin sheet is used as an approach for thinning and can be produced, for example, by directly coating a support such as a metal foil for a film with a thermosetting resin (containing an inorganic filler) for use in prepregs, etc., followed by drying (paragraph 0087).  The insulating layer for printed circuit board with the conductor layer formed thereon can be preferably used as a printed circuit board by forming a predetermined wiring pattern.  In addition, the printed circuit board can be particularly effectively used as a printed circuit board for semiconductor packages, because the insulating reflow temperature during semiconductor packaging and thereby effectively suppresses the warpage of semiconductor plastic packages (paragraph 0095).
Also, the closest prior art of the record (SATO; US 2009/0123642 A1) disclose that the graft polymer is firmly bonded to the surface of the epoxy resin layer via covalent bond, a plated film (metal film) formed using the graft polymer as a starting point is also firmly bonded to the epoxy resin of the epoxy resin layer (paragraph 0014); wherein the metal ions may be applied to the graft polymer pattern on the epoxy resin layer disposed on a substrate (paragraph 0187).
However, it fails to disclose the thermosetting resin film containing 30% to 90% by weight of a metal grafting porous structure based on the total weight of the thermosetting resin film; applying a magnetic field of 0.1 T to 1T to the thermosetting resin film as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
7/16/2022wio